Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of 15823185 (filed 11/27/2017, now U.S. Patent #10374949), which is a division of 14542513 (filed 11/14/2014, now U.S. Patent #9832118).

Objections
Claim 22 (the one that after claim 23 in page 3) is objected to because of the following informalities, and appropriate correction is required.
Claim 22, the one that after claim 23 is objected to and should be changed to claim 24.  For examining purposes, the examiner currently interprets this claim as claim 24 hereinafter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 22-35 and 37-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 line 10-11, the phrase “according to input received via the API” should be changed to --- according to the input received via the one of the one or more APIs ---, for consistence in claim language and antecedent basis.  Similar problem appears in claims 29 and 35.
Claim 23 line 6, the phrase “obtain network packets” should be changed to --- obtain the network packets ---, for consistence in claim language and antecedent basis.  Similar problem appears in claims 30 and 37.
Claim 23 line 11, the phrase “a respective resource” is unclear and ambiguous as to whether it is referred to (a) the client resource as in claim 22 line 4, or (b) the one or more resources as in claim 22 lines 5-6.  Clarification is requested.  Similar problem appears in claim 23 line 15 as well as claims 30 and 37.
Claim 24 line 8 (not claim 22 as currently interpreted by the examiner), the phrase “the at least one access groups” should be changed to --- the at least one of the client virtual network access groups ---, for consistence in claim language and antecedent basis.  Similar problem appears in claims 31 and 38.
Claim 25 line 4, " the client virtual network resource instances" has no antecedent basis.  Similar problem appears in claim 32.
Claim 26 line 3, the phrase “routing network packets” should be changed to --- routing the network packets ---, for consistence in claim language and antecedent basis.  claim 26 line 5 as well as claims 27, 32, 33, 39, 40, and 41.
Claim 28 line 2, the phrase “a given client virtual network” should be changed to --- the given client virtual network---, for consistence in claim language and antecedent basis.  Similar problem appears in claim 34.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22, 24-29, 31-36, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Nakil et al. (US 20130332602 A1, hereinafter Nakil_2602), in view of Nakil et al. (US 20150244617 A1, hereinafter Nakil_4617).

Regarding claim 22, Nakil_2602 teaches a method, comprising (in general, see fig. 2 and corresponding paragraphs, at least 35-45; see also fig. 1 and its paragraphs 23-34 for additional relevant information): 
providing one or more application programming interfaces (APIs) to clients of a provider network (see at least para. 38, e.g. application programming interface of VN agent 35s);
receiving input via one of the one or more APIs to link a client resource in the provider network, but not in a client virtual network within the provider network, to one or more resources in a given client virtual network within the provider network (see at least para. 38-39 along with para. 23, e.g. VN agent 35s and VM 36s for accessing data center 10 for services per requests), and 
responsive to the input: linking the client resource to the given client virtual network according to input received via the API, wherein the linking adds a private network address of the client resource to an access control of the given client virtual network so that the client resource can access the one or more resources (see at least para. 40-41 along with para. 37, e.g. using virtual addresses)
Nakil_2602 differs from the claim, in that, it does not specifically disclose configuring the given client virtual network to route network packets between the one or more resources and the client resource; which is well known in the art and commonly used for providing effective way to route traffic using tables.
Nakil_4617, for example, from the similar field of endeavor, teaches mechanism of configuring the given client virtual network to route network packets between the one or more resources and the client resource (see at least para. 314 of fig. 20, e.g. see at Nakil_4617 into the method of Nakil_2602 for providing effective way to route traffic using tables.

Regarding claim 24 (not claim 22 as currently interpreted by the examiner), Nakil_2602 in view of Nakil_4617 teaches the given client virtual network implements one or more client virtual network access groups each including at least one of the one or more resources in the given client virtual network; the linking the client resource to the client virtual network comprises adding the client resource to at least one of the client virtual network access groups such that the linked client resource can access the one or more resources in the at least one access groups to which it is added.  (Nakil_4617, see fig. 2B and corresponding paragraphs, in particular, at least para. 117, e.g. same and similar method as fig. 2A but for multicast group)

Regarding claim 25, Nakil_2602 in view of Nakil_4617 teaches the configuring comprises configuring the client virtual network to route one or more network packets each indicating the private network address of the client resource as a target network address from one or more of the client virtual network resource instances to the client resource.  (Nakil_2602, see at least para. 37, e.g. using virtual address for sending and receiving packets)

Regarding claim 26, Nakil_2602 in view of Nakil_4617 teaches the client virtual network implements one or more route tables configured for routing network packets on the client virtual network; and the configuring comprises adding a route to the one or more route tables for routing network packets to private network addresses on the provider network via the client virtual network.  (Nakil_2602, see at least para. 40 and 45, e.g. using and updating routing tables)

Regarding claim 27, Nakil_2602 in view of Nakil_4617 teaches routing, by the client virtual network, one or more network packets each indicating the private network address of the client resource as a target network address from one of the one or more resources in the given client virtual network to the client resource.  (Nakil_2602, see at least para. 37, e.g. using virtual address for sending and receiving packets)

Regarding claim 28, Nakil_2602 in view of Nakil_4617 teaches at least one of the one or more resources in a given client virtual network corresponds to an implementation of a provider network service.  (Nakil_2602, see at least para. 23-24, e.g. data center services)

Regarding claims 29, 31, 32, 33, and 34, these claims are rejected for the same reasoning as claims 22, 24, 25, 27 and 28, respectively, except each of these claims is in computer-readable storage media claim format.
To be more specific, Nakil_2602 in view of Nakil_4617 also teaches a same or similar apparatus with computer-readable storage media (Nakil_2602, see at least fig. 

Regarding claim 35, this claim is rejected for the same reasoning as claim 22 except this claim is in system claim format.
To be more specific, Nakil_2602 in view of Nakil_4617 also teaches a same or similar system with processor and memory (Nakil_2602, see at least fig. 10 and para. 97), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 36, Nakil_2602 in view of Nakil_4617 teaches the client resource is one of a plurality of virtual machine instances on the host device, wherein the host device further implements a virtual machine monitor (VMM) configured to perform the configuring and the linking.  (Nakil_2602, see at least para. 36, e.g. VMM and VMs)

Regarding claims 38, 39, 40, and 41, in view of claim 35 above, these claims are rejected for the same reasoning as claims 24, 25, 26 and 27, respectively, except each of these claims is in system claim format.

Allowable Subject Matter
Claim 23 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 30 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 37 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465